 
 
I 
108th CONGRESS
2d Session
H. R. 4858 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Ms. Kaptur (for herself, Mr. Blumenauer, Mr. DeFazio, Ms. Kilpatrick, Mrs. Jones of Ohio, Mr. McDermott, Mr. Moran of Virginia, Mr. Serrano, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To authorize the Secretary of Agriculture to provide financial assistance for the construction, improvement, and rehabilitation of farmers markets. 
 
 
1.Short titleThis Act may be cited as the Farmers Markets Infrastructure Assistance Act of 2004.  
2.Infrastructure funding for farmers markets 
(a)In generalIn addition to exercising authority to make loans and loan guarantees under other law, the Secretary shall make loans, loan guarantees, and grants to public agencies and nonprofit organizations for the construction of new farmers markets, or the improvement or rehabilitation of existing farmers markets. 
(b)EligibilityTo be eligible to receive a loan, loan guarantee, or grant under subsection (a) with respect to a farmers market the public agency or nonprofit organization involved shall— 
(1)demonstrate financial need as determined by the Secretary; and 
(2)commit to reserving at least 50 percent of the floor area of the farmers market for the sale of products that are produced locally by farmers, ranchers, or associations of farmers or ranchers. 
(c)Cost sharing 
(1)GrantsThe amount of a grant shall not exceed 25 percent of the cost of the activity funded under subsection (a). 
(2)Maximum amount of combined grant and loanThe combined amount of a grant and loan made or guaranteed shall not exceed 80 percent of the cost of the activity funded under subsection (a). 
(d)Interest rate 
(1)In generalA loan made by the Secretary under subsection (a) shall bear interest at the rate equivalent to the rate of interest charged on Treasury securities of comparable maturity on the date the loan is approved. 
(2)DurationThe interest rate for each loan will remain in effect for the term of the loan. 
(e)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $50,000,000 for each of fiscal years 2005 through 2007. 
(f)Effective dateThis Act shall take effect on October 1, 2004. 
 
